IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00004-CV

AMERICAN HOUSING FOUNDATION,
WACO PARKSIDE VILLAGE, LTD., AND
WACO ROBINSON GARDEN, LTD.,
                                                                 Appellants
v.

MCLENNAN COUNTY APPRAISAL DISTRICT,
                                                                 Appellee



                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2002-4038-1


                         MEMORANDUM OPINION


      American Housing Foundation, Waco Parkside Village, Ltd., and Waco Robinson

Garden, Ltd. sued the McLennan County Appraisal District, challenging the denial of

their applications for exemptions under section 11.182 of the Tax Code. See TEX. TAX.

CODE ANN. § 11.182(b), (e) (Vernon 2008). On appeal, AHF, Parkside, and Robinson

raise several issues challenging the trial court’s denial of their partial motion for

summary judgment and granting of the Appraisal District’s summary judgment
motion. However, the two apartment complexes for which they sought an exemption

were constructed before December 31, 2001. Id. at § 11.182(e). Section 11.182(e) applies

only to housing projects constructed after December 31, 2001. Am. Hous. Found. v. Brazos

County Appraisal Dist., 166 S.W.3d 885, 889 (Tex. App.—Waco 2005, pet. denied); see Am.

Hous. Found. v. Calhoun County Appraisal Dist., 198 S.W.3d 816, 818-19 (Tex. App.—

Corpus Christi 2006, pet. denied) (same); see also TEX. TAX. CODE ANN. § 11.182(e). In

their second issue, AHF, Parkside, and Robinson urge us to revisit our holding in Brazos

County Appraisal District. We decline to do so. Accordingly, we overrule issue two and

need not address the remaining issues. See TEX. R. APP. P. 47.1. The trial court’s

judgment is affirmed.




                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed March 25, 2009
[CV06]




Am. Hous. Found. v. McLennan County Appraisal Dist.                               Page 2